THOMPSON, J.,
Jeffrey Young appeals his sentence of 12 years in the Department of Corrections. He argues that the trial court failed to award him credit for time served on all charges used on his guidelines scoresheet. Citing Cook v. State, 645 So.2d 436 (Fla. 1994), and Tripp v. State, 622 So.2d 941 (Fla.1993), the state concedes error. We reverse and remand with instructions that Young be given credit for time served in lower court case numbers 88-3843 and 91-13639.
REVERSED and REMANDED with instructions.
DAUKSCH and GOSHORN, JJ„ concur.